Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11194454B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, the subject matter of the patented claims anticipates the subject matter of the pending claims, 

    Patented claims of 11194454B2
   Pending claims
1. A method comprising: 



receiving, by a user device of a user, a request for a video item hosted by a content platform;

 providing, by the user device, a graphical user interface (GUI) comprising a first GUI portion having a media player to playback the requested video item, a second GUI portion to display a plurality of additional content items, and a third GUI portion displaying a list of the plurality of additional content items, wherein the requested video item comprises a plurality of portions that are each associated with a corresponding additional content item based on a set of actions that were performed by a different user than the user of the user device, wherein the set of actions were performed with respect to the different user interacting with the corresponding additional content item; 

in response to the media player beginning to playback a first portion of the plurality of portions of the requested video item, causing the second GUI portion to display a corresponding additional content item without an interaction of the user; and in response to a user selection of one of the plurality of additional content items listed in the third GUI portion, automatically updating playback of the video item to switch to a portion corresponding to the selected additional content item.
A method comprising:

receiving, by a user device of a first user, a request for a video item hosted by a content platform,

providing, by the user device, a graphical user interface (GUD comprising a first GUI portion having a first media player to playback the requested video item and a second GUI portion having a second media player to playback an additional video item of a plurality of additional video items, wherein the requested video item comprises a plurality of portions that are each associated with a corresponding portion of the additional video item of the plurality of additional video items based on a set of actions that were performed by a second user interacting with the corresponding portion of the additional video item,





in response to the first media player beginning to playback a first portion of the plurality of portions of the requested video item, causing the second GUI portion to display a first portion of the additional video item without any interaction of the first user, wherein the first portion of the requested video item is associated with the first portion of the additional video item based on the set of actions that were performed by the second user, and

in response to a first interaction of the first user with respect to a second portion of the additional video item, causing the playback of the requested video item to pause, wherein none of the plurality of portions of the requested video item is associated with the second portion of the additional video item based on the set of actions that were performed by the second user.
1. A method comprising: receiving, by a user device of a user, a request for a video item hosted by a content platform;



 and in response to a user selection of one of the plurality of additional content items listed in the third GUI portion, automatically updating playback of the video item to switch to a portion corresponding to the selected additional content item.





2. The method of claim 1, wherein the GUI comprises a third GUI portion displaying a list of the plurality of additional video items, and wherein the method further comprises: 

in response to a second interaction of the first user with respect to one of the plurality of additional video items listed in the third GUI portion, automatically updating playback of the video item to switch to a portion corresponding to the second interaction.

2. The method of claim 1, further comprising: 

in response to a user selection of a second portion of the requested video item, causing the media player to begin playback of the second portion of the requested video item and causing the second GUI portion to concurrently display an additional content item corresponding to the second portion of the requested video item.
3. The method of claim 1, further comprising:

in response to a second interaciton of the first user with respect to a second portion of the requested video item, causing the first media player to begin playback of the second portion of the requested video item and causing the second media player to concurrently playback one of the plurality of additional video items corresponding to the second portion of the requested video item,
4. The method of claim 3, further comprising:

 causing, by the user device, one or more actions from the set of actions to be performed in at least one of the first GUI portion and the second GUI portion during the playback of the requested video item in the media player.
5. The method of claim 4, further comprising:

causing, by the user device, one or more actions from the set of actions to be performed in at least one of the first GUI portion and the second GUI portion during the playback of the requested video item in the first media player.

5. The method of claim 4 wherein the one or more actions comprise at least one of displaying, starting playback, pausing playback, fast forwarding, or rewinding.
6. The method of claim 5, wherein the one or more actions comprise at least one of displaying, starting playback, pausing playback, fast forwarding, or rewinding.
6. The method of claim 3 wherein the set of actions were performed with respect to at least one of the requested video item or any additional content item.
7. The method of claim 4, wherein the set of actions were performed with respect to at least one of the requested video item or any additional video item.


Claims 8-14 are the system claims corresponding to method claims 1-6

Claims 15-21 are the medium claims corresponding to media claims 1-6



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 1, applicant claims the limitation wherein in response to a first interaction of the first user with respect to a second portion of the additional video item, causing the playback of the requested video item to pause, wherein none of the plurality of portions of the requested video item is associated with the second portion of the additional video item based on the set of actions that were performed by the second user.
	However applicant also claims wherein the requested video item comprises a plurality of portions that are each associated with a corresponding portion of the additional video item of the plurality of additional video items based on a set of actions that were performed by a second user interacting with the corresponding portion of the additional video item.
	So it is unclear whether the additional video items are association with the plurality of portions of the requested video item. It seems that the two statements contradict each other. It is unclear whether the user input to pause the video cause the videos to not be related to each other. It is unclear how the user input to pause the video could cause such change. Claims 8 and 15 are rejected for the same. Claims 1-21 would be allowable if rewritten or amended to overcome the double patenting rejection(s) and 112 rejections set forth in this Office Action. 



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Logan, Patent Number: Pub. No.: 2008/0092168A1, A system for utilizing metadata created either at a central location for shared use by connected users, or at each individual user's location, to enhance user's enjoyment of available broadcast programming content. A variety of mechanisms are employed for automatically and manually identifying and designating programming segments, associating descriptive metadata which the identified segments, distributing the metadata for use at client locations, and using the supplied metadata to selectively record and playback desired programming. 

Kunjithapatham et al, Pub. No.: US 8176068B2: A method and system implementing a process for suggesting search queries on an electronic device is provided. The process involves displaying terms related to content accessed by a user for selection by the user, obtaining one or more key terms related to a user-selected term, and displaying the one or more key terms to the user as query suggestions corresponding to the selected term. Obtaining one or more key terms involves obtaining one or more key terms related to the selected term, based on local content information and/or external content information.
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179